With explanations, I concur in Mr. Justice POTTER'S opinion except as to the result.
I agree that the auditor general has no power to "audit" the books in the sense of authority to accept and reject items and thereby establish legal right or liability of the commission or its members. But it should be made plain that he has the power and duty to examine the books, as well as invoices, vouchers and other records, and to take such physical inventories as he finds necessary, to determine whether the report of the commission to the State treasurer represents the correct amount of money due the State. In certifying to the report he may, and should, report all items which in his judgment are not proper but having in mind that the statute commits to the discretion of the commission certain policies and the methods of working them out.
At all times, including the final briefs, so far as the commission has disclosed its position to the auditor general or to this court, it has contended that the auditor general has no power to do more than add, subtract, multiply and divide the figures on the report of the commission. Formal demand by the auditor general for opportunity to make an audit, made months ago, was not granted. The public business ought no longer to be delayed.
If the commission now shall offer its affairs to audit by the auditor general, there will be no necessity for issuance of a writ. But the writ will issue, if necessary, on request of the auditor general, without costs.
NELSON SHARPE, C.J., and NORTH, WIEST, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred with FEAD, J.